Title: To Thomas Jefferson from Marc Auguste Pictet, 1 January 17[95]
From: Pictet, Marc Auguste
To: Jefferson, Thomas



Sir
Paris January the 1st. 17[95]

Though personally unknown to you, I have some reasons to believe that my name has been mentioned to you by a friend who was endeavouring to shelter us against the Tempest which so […] destroyed Geneva in July last. Circumstances have taken since a less severe turn and we are mostly indebted for our actual welfare to Mr. Adet who succeeded to Soulavie in the office of Resident at Geneva for the French Republick, and whom we are now most Sincerely regretting. The unrivalled Candour and rectitude of Judgement of this truly good Man will carry him clear through the most delicate missions and his well Stored head will procure him a favorable reception among the learned in your country. A common taste for the same branch of natural Sciences drove us towards one another and a moral affinity made us friends in a Short time; and when his new dignity tore him away from us to another hemisphere, not only myself, but every citizen of Geneva felt a most irreparable loss, and he was accompanied with the warmest thanks and vows of the whole people.
Particular circumstance has brought me here for a few days about the  time that excellent man is Setting out for the united States. I begged of him the favor of taking this letter with him to have it carried Safely. I am still ignorant Sir, how far the ideas of my English friend will have been found executable and I can not but wish that they may be welcomed.
Our Situation is not however so desperate as it was at the time he wrote; no imminent danger is at the door, but a Slow consumption is to be feared; we must certainly die for our country in Some circumstances; we must perhaps in others accompany her to the grave but we are not bound to die with her, and we must think for our children. I have had a communication of my friends proposals and am approving of them so far as I am concerned in the affair. I am waiting with no Small anxiety for the answers, and indulging in the mean time the thought of Mineralogical and Geological excursions in a world entirely new to me and which brings on a number of instructive comparisons between analogous facts and natural phenomena. The reading of your precious Notes on Virginia Started many such comparisons and I can not but most ardently wish to be once enabled to realize them. I have the honor to be Sir Your most humble most obedt. Servt.

Pictet Prof. of Philosophy at Geneva

